Mr. Justice Laweebce delivered the opinion of the Court: The record in this case proceeds as follows, after giving the ordinary convening order of the court: “ This day, being the fourth day of said term of said court, the following indictment was filed in said court, to wit.” This is all the record shows as to the finding of the indictment. It nowhere shows that it was returned into open court by a grand jury, or that it was ever found by a grand jury. Eor aught that is disclosed by the record, the so called indictment may have been placed upon the files of the court by some private person. The motion in arrest of judgment should have been sustained. Gardner v. The People, 20 Ill. 430. Judqment reversed.